Citation Nr: 9914636	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 428A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The veteran had active service from July 1965 to July 1968.  
This included time in Vietnam.  His personnel records reveal 
that in February 1968 he was a fire team leader with Company 
E, 2nd Battalion, 27th Marines, 5th Marine Division.  This 
was redesignated to Company E, 2nd Battalion, 27th Marines, 
RLT-27(-) (Reinforcement). 

A review of the evidence of record discloses that by rating 
decision dated in October 1998, service connection for 
chronic obstructive pulmonary disease, hypertension, 
peripheral vascular disease, and subsequent right internal 
carotid artery arthrectomy and left subclavian resection and 
bypass graft, ataxia, and impotency, as the result of smoking 
in service and/or nicotine dependence acquired in service was 
denied.  The veteran was informed by communication dated that 
same month.  There is no jurisdiction-conferring notice of 
disagreement as to these issues.  Shockley v. West, 11 Vet. 
App. 208 (1998). 


REMAND

The Board of Veterans' Appeals (Board) observes that the 
veteran has also filed a claim for entitlement to service 
connection for a paranoid type personality disorder.  Indeed, 
the RO has certified the issue on appeal to the Board as 
including a personality disorder.  However, because a grant 
of service connection for any personality disorder is 
prohibited by law, the Board has rephrased the issue on 
appeal as reflected on the title page of this Remand.  
38 C.F.R. § 3.303(c) (1998).

The medical evidence shows that the veteran has had varying 
psychiatric diagnoses over the years, including PTSD.  It 
appears the diagnosis of PTSD was given for the first time at 
a VA outpatient clinic in November 1997.  In a December 1997 
communication a family nurse practitioner at the Fort 
Harrison RO reported to the veteran that "the psychiatrist 
who you saw agrees with your assessment that you do have 
PTSD."  

If a clear diagnosis of PTSD is of record, the diagnosis is 
deemed to be based on the appropriate diagnostic criteria, 
including the adequacy of the symptomatology and the 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
However, there remains a requirement that there be credible 
supporting evidence for the inservice stressors.  Cohen v. 
Brown; 38 C.F.R. § 3.304(f) (1998).  No attempt has yet been 
made to verify the stressors to which he has attributed his 
PTSD.  

In a communication received in September 1997, the veteran 
described several events that happened while he was in 
Vietnam in 1968 during his second tour.  He claimed the 
events happened during the Tet Offensive in 1968.  The events 
included his recollections of an incident when he was 
detailed to provide bridge security with 5 other Marines and 
4 of the 6 Marines were killed.  He stated that he played 
dead to keep from being shot by the enemy.  He did not give a 
time frame for when the incident occurred.

Personnel records in the claims folder reveal that the 
veteran participated in operations against Viet Cong forces 
in Quang Nam Province, Vietnam, from February 17, 1968, to 
July 2, 1968.  

VA has the duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991); 38 C.F.R. § 3.103(a)(1998).  This includes a duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefits sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has received 
since separation from service.  The RO 
should then take all necessary steps to 
obtain any of those records not currently 
a part of the claims file.  Any records 
obtained should be associated with the 
claims folder.

2.  The RO should request that the 
veteran submit a comprehensive statement 
as to all of the events during his active 
service that he believes constitute a 
"stressor."  He is to be advised that it 
is imperative that he provide as much 
detailed information as possible as to 
the dates, places, and nature of the 
incidents.  If other persons are 
involved, he should provide their names, 
grades and units of assignment.  He 
should report with as much specificity as 
possible, the approximate dates of the 
incidents which his unit was exposed to 
enemy fire.  He is to be informed that 
without specific details a meaningful 
search for his service records to verify 
these events would be most difficult.  

3.  The RO should obtain verification of 
the claimed stressors from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR should 
be provided a copy of the veteran's DA-
20, his discharge certificate, his 
statements pertaining to the claimed 
stressors, and this REMAND.  
Specifically, the USASCRUR should be 
asked to search the morning reports, duty 
rosters and any other appropriate 
documents for Company E, 2nd Battalion, 
27th Marines, 5th Marine Division, from 
February 1968 to July 1968.  In addition, 
the USASCRUR should be asked to verify 
any additional stressors identified by 
the veteran.

4.  If the above-requested development 
results in verification of any of the 
veteran's claimed stressors, he should 
then be afforded a VA psychiatric 
examination.  The examiner should 
determine whether the veteran has PTSD, 
and if so, whether the PTSD is related to 
any verified inservice stressor.  If PTSD 
is found, the examiner should explain how 
the veteran meets the diagnostic criteria 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDER, 4th ed., American 
Psychiatric Association.  The examiner 
should specify (1) stressors supporting 
the diagnosis of PTSD if it is made; (2) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one reported inservice stressors.  If 
a diagnosis other than PTSD is made, the 
examiner should express an opinion as to 
its etiology.  The examination report 
should include the complete rationale for 
all opinions expressed, including an 
opinion as to the veteran's credibility.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with directions of this 
REMAND.  If they are not, the RO should 
implement corrective procedures.  If the 
examination report identifies stressors 
for which credible supporting evidence 
has not been obtained, the RO should 
undertake all necessary development to 
obtain such supporting evidence.  

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
psychiatric disability, to include PTSD.  
The issue should be adjudicated with 
consideration of all relevant laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f) and the diagnostic criteria 
set forth in DSM-IV.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case.  A 
reasonable period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeals) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


